Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 31, 2007 MAGUIRE PROPERTIES, INC. (Exact name of registrant as specified in its charter) Maryland (State or other jurisdiction of incorporation) 1-31717 (Commission File Number) 04-3692625 (I.R.S. Employer Identification Number) 1733 OceanAvenue, Suite 400 Santa Monica,California (Address of principal executive offices) 90401 (Zip Code) 310-857-1100 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS ITEM 2.02Results of Operations and Financial Condition ITEM 7.01Regulation FD Disclosure ITEM 9.01Financial Statements and Exhibits SIGNATURES EXHIBIT INDEX EXHIBIT 99.1 Press Release EXHIBIT 99.2 Supplemental Package Table of Contents Section 2 Financial Information Item 2.02 Results of Operations and Financial Condition. The information in this Item 2.02 of this Current Report is also being furnished under Item 7.01 - “Regulation FD Disclosure” of Form 8-K. Such information, including the exhibits attached hereto, is furnished pursuant to Item 2.02 and shall not be deemed “filed” for any purpose, including for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that Section. The information in this Current Report on Form 8-K shall not be deemed incorporated by reference into any filing under the Securities Act of 1933, as amended (the “Securities Act”), or the Exchange Act regardless of any general incorporation language in such filing. OnJuly 31, 2007, Maguire Properties, Inc. (the “Company”) issued a press release announcing its financial results for the second quarter of 2007. That press release referred to certain supplemental information that is available on the Company’s website, free of charge, at www.maguireproperties.com. The text of the press release and the supplemental information are attached hereto as Exhibits 99.1 and 99.2, respectively, and are incorporated by reference herein. Table of Contents Section 7 Regulation FD Item 7.01 Regulation FD Disclosure. The information in this Item 7.01 of this Current Report is also being furnished under Item 2.02 - “Results of Operations and Financial Condition” of Form 8-K. Such information, including the exhibits attached hereto, is furnished pursuant to Item 7.01 and shall not be deemed “filed” for any purpose, including for the purposes of Section 18 of the Exchange Act, or otherwise subject to the liabilities of that Section. The information in this Current Report on Form 8-K shall not be deemed incorporated by reference into any filing under the Securities Act or the Exchange Act regardless of any general incorporation language in such filing. On July 31, 2007, the Company issued a press release announcing its financial results for the second quarter of 2007. That press release referred to certain supplemental information that is available on the Company’s website, free of charge, at www.maguireproperties.com. The text of the press release and the supplemental information are attached hereto as Exhibits 99.1 and 99.2, respectively, and are incorporated by reference herein. Table of Contents Section 9 Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits. (d) Exhibits. The following exhibits are filed with this Form 8-K: Exhibit No. Description 99.1 Press Release dated July 31, 2007. 99.2 Maguire Properties, Inc. Supplemental Operating and Financial Data for the quarter ended June 30, 2007. Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. /s/ Martin A. Griffiths Martin A. Griffiths Executive Vice President and Chief Financial Officer Dated:July 31, 2007 Table of Contents EXHIBIT INDEX Exhibit No. Description 99.1 Press Release dated July 31, 2007. 99.2 Maguire Properties, Inc. Supplemental Operating and Financial Data for the quarter endedJune 30, 2007.
